In this case a plea of res adjudicata was addressed to the amended bill of complaint. The plea was overruled, from which order appeal was taken. The order of the chancellor should be sustained on authority of the opinion in the case of Prall v. Prall, 58 Fla. 496, 50 So. 867, 26 L. R. A. (N. S.) 577, in which the Court say:
"In general, a final judgment on demurrer is not a bar to a second suit or action for the same cause between the same parties as an estoppel by judgment because of the former adjudication, where the pleadings in the second suit or action supply the essential allegations omitted from the first suit or action, though the conduct of the parties in not presenting the case when an opportunity was afforded may under special circumstances operate as an estoppel in pais. Conclusions of law are not admitted by demurrer."
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 962